Citation Nr: 1723065	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-27 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a sinus disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the record.

In March 2015, the Board remanded this matter for additional development. 

Additional evidence was added to record by the RO after the July 2015 supplemental statement of the case was issued, including VA examination reports as well as VA treatment records dated from July 2015 to May 2016.  However, as this evidence is not pertinent to the service connection claim on appeal or is essentially duplicative of records already considered (i.e., shows treatment for a present sinus disorder), the Board can proceed without seeking waiver of RO initial review of such evidence or remanding this matter for RO initial review.  38 C.F.R. § 20.1304 (2016).


FINDING OF FACT

The present sinus disorder, to include allergic rhinitis, was not incurred during service and is not related to any event, injury, or disease in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA's duty to notify was satisfied by a letter dated in August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  In addition, review of the December 2014 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was provided with a VA examination and medical opinions in conjunction with the service connection claim on appeal in May and June 2015 to clarify the nature and etiology of his claimed sinus disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the May and June 2015 medical examination and opinions obtained by VA were adequate, as each was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in March 2015 and remanded for additional evidentiary development, to include obtaining a VA examination report.  Based on a comprehensive review of the record, the Board finds substantial compliance with the March 2015 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diseases of allergic etiology, including allergic rhinitis, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380 (2016).

In written statements of record and during his December 2014 Board videoconference hearing, the Veteran contended that he first suffered from a sinus condition while in service.  He further asserted that ever since he was first treated for a sinus condition during service in 1981, he has suffered from nasal congestion.  It was indicated that he had received private treatment for his claimed disorder since 1992 and VA treatment since 2012.

Service connection for the claimed sinus disorder is not warranted.  In this case, there is no factual basis in the record that the present sinus disorder was incurred during service, or manifested for years after his discharge from service in 1981.  

Service treatment records reflect that the Veteran was treated for an upper respiratory infection and viral syndrome in January 1979 and for possible flu syndrome in December 1980.  In April 1981, the Veteran reported having a cold for two days with a red and infected throat as well as swollen tonsils.  The assessment was post nasal drip - sinusitis - upper respiratory infection.  One week later, he was still experiencing a cold.  While his throat was red, his tonsils were noted to be normal.  The Veteran's sinuses were marked as normal in the August 1978 entrance examination report and the August 1981 separation examination report.

Post-service private treatment records reflected that in January 2003, the Veteran was noted to have perennial allergic rhinitis.  In October 2012, an extensive physical examination revealed a diagnosis of chronic rhinitis with added component of vasomotor or irritant rhinitis after complaints of ongoing upper respiratory symptoms.  In November 2012, the Veteran reported that he had had those symptoms since he was 18 years old.  CT scans of paranasal sinuses were noted to reveal very minor changes and minor thickening partially obscuring each ostia.  Private treatment notes dated in 2013 and 2014 reflected findings sleep apnea and allergic rhinitis, cause unspecified with prescribed oral and nasal medications.  Results of skin prick testing for aeroallergens in 2013 were unremarkable with serum testing positive for ragweed.  Additional VA treatment records dated from 2012 to 2016 detailed findings of upper respiratory infection, allergic rhinitis, and sinusitis.

Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's present sinus disorder and his active military service.

In a May 2015 VA examination report, the examiner listed a diagnosis of allergic rhinitis not due to service and chronic maxillary sinusitis.  Sinus X-rays were noted to be negative with prominent inferior nasal turbinates.  In an attached May 2015 VA medical opinions, the examiner noted his review of the Veteran's claims file, to include his in-service treatment and his contention that he has suffered from congestion since service.  The examiner then opined that the claimed condition was "less likely than not (less than 50% probability)" incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner noted that the Veteran had not had any formal workup for his sinuses, had only been treated once with antibiotics for sinusitis recently in April 2015, and did not have a chronic history of sinusitis.  The examiner also noted that X-ray reports of the sinuses were negative.  While the examiner acknowledged that the Veteran did have a history of allergic rhinitis, it was noted that that condition was not diagnosed during service, as service treatment records were silent for any chronic allergies or chronic sinus conditions, all entries were for acute sicknesses, and the 1981 service separation exam was normal as well.  The examiner commented that the Veteran's complaints centered on his daytime sleepiness, which was mostly associated with sleep apnea.  The examiner then concluded that there was no evidence that the Veteran had a chronic condition in service and there was no nexus between in-service complaints and the Veteran's present condition.  

In an additional June 2015 VA medical opinion, the same VA examiner reiterated that the Veteran did not have a chronic sinus condition, concluding therefore, that it could not be caused or aggravated by service.  The examiner again highlighted that the Veteran was diagnosed with allergic rhinitis in 2003, 22 years after service separation.  It was noted that service treatment records were are silent for any chronic allergy symptoms or chronic sinus conditions, as all entries were acute illnesses, including in-service treatment in April 1981.  The examiner again concluded that there was no chronic condition demonstrated in service and that there was no nexus between service and any chronic condition, including allergic rhinitis.  The examiner opined that the Veteran's allergic rhinitis was not caused by service or aggravated by service.  Finally, the examiner again highlighted that the Veteran complained more of symptoms related to sleep apnea rather than actual allergy or sinus symptoms during his VA examination.

The Board is cognizant that the Veteran's representative argued that the May 2015 VA examination and medical opinions were inadequate, as the VA examiner did not discern the etiology of the Veteran's disorder to his prejudice.  However, the Board considers the May and June 2015 VA medical opinions to be of great probative value in this appeal.  The VA examiner provided a complete rationale for the stated opinions, based on an extensive examination of the Veteran and a very detailed review of the evidence of record.  Thereafter, the examiner explained his opinion regarding the Veteran's claimed sinus disorder, supporting the opinion by utilizing his medical knowledge, citing to evidence included in the record to support his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Significantly, the Veteran has not presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the VA examiner.  Thus, there is no basis upon which to conclude that the Veteran's currently diagnosed sinus disorder was incurred in or aggravated during military service.  38 C.F.R. § 3.303.

The only other evidence of record which relates the Veteran's claimed sinus disorder to his active military service are his own statements.  These statements are competent evidence as to observable symptomatology, including nasal congestion.  See Barr, 21 Vet. App. at 307.  However, lay statements that the Veteran's present sinus disorder was incurred during or as a result of service, to include documented in-service treatment, draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's sinus disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiner considered the lay assertions of record when providing the aforementioned VA medical opinions in May and June 2015.

Therefore, the criteria to establish entitlement to service connection for a sinus disorder have not been established, either through medical or probative lay evidence.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a sinus disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a sinus disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


